PER CURIAM.
This is an appeal from an order adjudicating D. J., a juvenile, delinquent on a charge of petit larceny, and placing him under the supervision of the Florida Division of Youth Services. The sole point on appeal is the sufficiency of the evidence. *200After a careful review of the record in the light of the argument and briefs of counsel, we find that there was competent substantial evidence to support the trial judge’s conclusions, and to support the adjudication of delinquency. Crum v. State, 172 So.2d 24 (Fla.3d DCA 1965); Starling v. State, 263 So.2d 645 (Fla.3d DCA 1972); H. D. v. State, 348 So.2d 1159 (Fla.3d DCA 1976).
Affirmed.